Opinion filed March 28, 2018




                                       In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-17-00274-CV
                                  ___________

       IN THE INTEREST OF Z.C.I. AND I.V.I., CHILDREN


                    On Appeal from the 106th District Court
                            Dawson County, Texas
                      Trial Court Cause No. 16-05-19804


                      MEMORANDUM OPINION
      The trial court entered an order in which it terminated the parental rights of
the parents of Z.C.I. and I.V.I. The mother filed an appeal. On appeal, she
challenges the sufficiency of the evidence to support the trial court’s best interest
finding. We affirm.
                        Termination Standards and Findings
      In a single issue on appeal, Appellant asserts that the evidence is legally and
factually insufficient to support the trial court’s finding that termination of her
parental rights was in the best interest of her children. Appellant specifically argues
that the trial court should have considered alternatives to termination, such as
appointing her as a possessory conservator.
      Termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West Supp. 2017). To determine on
appeal if the evidence is legally sufficient in a parental termination case, we review
all of the evidence in the light most favorable to the finding and determine whether
a rational trier of fact could have formed a firm belief or conviction that its finding
was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient, we give due deference to the finding and determine
whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89 S.W.3d
17, 25–26 (Tex. 2002).
      To terminate parental rights, it must be shown by clear and convincing
evidence that the parent has           committed     one of the acts        listed   in
Section 161.001(b)(1)(A)–(U) and that termination is in the best interest of the child.
FAM. § 161.001(b). In this case, the trial court found that Appellant had knowingly
placed or knowingly allowed the children to remain in conditions or surroundings
that endangered the children’s physical or emotional well-being, had engaged in
conduct or knowingly placed the children with persons who engaged in conduct that
endangered the children’s physical or emotional well-being, and had failed to
comply with provisions of a court order that specifically established the actions
necessary for her to obtain the return of the children. See id. § 161.001(b)(1)(D),
(E), (O). Appellant does not challenge these findings, but she does challenge the
trial court’s finding that termination is in the children’s best interest. See id.
§ 161.001(b)(2). Accordingly, we will uphold the order of termination if the
evidence is sufficient to support the best interest finding.


                                           2
      With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent-child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
                                        Analysis
      The Department of Family and Protective Services originally became
involved with the two young children in this case when I.V.I. was hospitalized after
being found limp and unresponsive at home. I.V.I. had suffered chronic subdural
hemorrhages and required surgery to remove bloody fluid from around her brain.
Both parents were found “reason to believe for physical abuse” by the Department.
A monitored return to the mother was attempted after the initial removal; however,
the children were removed a second time. At the time of the second removal, I.V.I.
had what looked like a burn on the inside of one thigh and finger-type bruising on
the inside of the other thigh.




                                            3
      The evidence at trial was undisputed that, while this case was pending,
Appellant and her boyfriend engaged in domestic violence in the children’s
presence.   Other instances of violence involving Appellant and her boyfriend
occurred while this case was pending. The conservatorship caseworker testified that
Appellant continued to engage in domestic violence, with Appellant being the abuser
as well as the victim. Appellant testified that, at the time of trial, she was no longer
in a relationship with the children’s father or with the violent boyfriend.
      The uncontroverted evidence showed that Appellant did not comply with all
of the provisions of her court-ordered service plan, though she did complete some
of the required services. In particular, Appellant failed to complete domestic
violence counseling and failed to attend batterer’s prevention intervention. The
conservatorship caseworker testified that Appellant was not able to provide a safe
home for the children, and Appellant seemed to agree with that assessment. For this
reason, Appellant asked that the children be placed with her father.
      The conservatorship caseworker testified that the Department’s goal for the
children was adoption by the current foster parents. The children’s guardian ad litem
(CASA of West Texas) and the children’s attorney ad litem both believed that
termination of the parents’ parental rights would be in the best interest of the
children. The children were placed in a foster home after the initial removal and
were returned to the same foster home after the monitored return to Appellant failed.
The placement is a foster-to-adopt home. The children are doing very well in that
home. The foster parents are meeting all of the children’s needs, including I.V.I.’s
special medical needs. The foster parents wish to adopt the children if the children
become available for adoption.
      Based upon the Holley factors and the evidence in the record, we cannot hold
that the trial court’s best interest finding is not supported by clear and convincing
evidence. See Holley, 544 S.W.2d at 371–72. The trial court could reasonably have
                                           4
formed a firm belief or conviction that it would be in each child’s best interest for
Appellant’s parental rights to be terminated. We hold that the evidence is both
legally and factually sufficient to support the trial court’s best interest finding. We
overrule Appellant’s sole issue on appeal.
                                         This Court’s Ruling
        We affirm the trial court’s order of termination.




                                                                   JOHN M. BAILEY
                                                                   JUSTICE


March 28, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      5